Citation Nr: 1421784	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1966 to September 1968, including in combat.  He was recognized for such service with, in part, a Combat Infantry Badge and a Bronze Star Medal with a "V" Device.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and Boston, Massachusetts.  

The Veteran testified in support of these claims during a video-conference hearing held before the undersigned Veterans Law Judge (VLJ) in June 2011.  In September 2011, the Board remanded these claims to the RO for additional development.


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

2.  Since January 10, 2009, the Veteran has been unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, DC 9411 (2013).

2.  The criteria for entitlement to a TDIU, effective from January 10, 2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The RO satisfied VA's duty to notify in this case by sending the Veteran VCAA notice letters in August 2005 and June 2008 and providing the Veteran an opportunity to respond after last readjudicating the claims in a March 2012 supplemental statement of the case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (in a case in which service connection is granted and a claimant disputes the initial assigned rating, the provisions of 38 U.S.C.A. § 7105(d) do not require additional VCAA notice on the downstream rating element, but rather, issuance of a supplemental statement of the case readjudicating the claim); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

The RO also satisfied VA's duty to assist by attempting to secure, albeit unsuccessfully in certain cases, all evidence the Veteran identified as being pertinent to these claims, including post-service treatment records and records from the Social Security Administration (not available), and affording the Veteran VA examinations, during which examiners addressed the severity of his PTSD and his employability.  

The Veteran does not assert that VA violated its duty to notify or that the VA examinations were inadequate.  The Board thus finds that no further notice or assistance is required.

Finally, the Veteran testified at a Board hearing in June 2011.  The hearing was adequate as the VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, any deficiency in this regard was harmless, as the case was subsequently remanded to obtain additional, pertinent evidence.


II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and Virtual VA files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to these claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

A.  Higher Initial Evaluation - PTSD

1.  Schedular 

The Veteran seeks a higher initial rating for his PTSD.  According to a written statement received in January 2007, his PTSD should be rated at least 70 percent disabling. 

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The RO has rated the Veteran's PTSD as 50 percent disabling, effective from July 18, 2005, pursuant to DC 9411, according to the General Rating Formula for Mental Disorders (formula).  

Under this formula, a 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain rating.  The list is not exhaustive and, for the Board to assign a specific rating, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

In 2005, the Veteran was employed as a truck driver with the United States Postal Service, a job he had had for seven years.  In July 2005, during a routine annual physical, he reported that he had chest tightness when he experienced mental stress.  His doctor suggested that he see a mental health professional to rule out an anxiety state instead of ischemic heart disease.  

Thereafter, he began participating in counseling and group therapy and taking anxiety medication.  On VA examination conducted in September 2005, he reported that, although he occasionally had concentration problems, his PTSD symptoms had not affected his employment functioning.  He complained of high levels of anxiety, chest pain, irritability, occasional flashbacks, social isolation, and interpersonal difficulties.  The VA examiner characterized the PTSD as mild based on symptoms of anxiety, mild sleep disturbances, a low energy level, good psychosocial transactions with his sons, isolation, an exaggerated startle response and emotional numbness.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 68.  

In the spring of 2007, the Veteran had a heart attack and underwent open heart surgery and, thereafter, he began experiencing associated depression and fatigue.  As of August 2007, he was still working against the advice of his doctors.  

During an August 2007 VA examination, the Veteran again complained of high levels of anxiety, chest pain, irritability, occasional flashbacks, and interpersonal difficulties. He stated that he had nightmares weekly and experienced anxiety on a daily basis.  He stated that he had nights when he did not sleep at all.  He stated that he was socially isolated but did attend the Elks from time to time.  He had a few friends and spoke with his sons on the phone weekly.  He saw his sister on a  regular basis.  The examiner noted the same PTSD symptoms listed above, diagnosed mixed anxiety and depression secondary to coronary heart surgery, indicated that the Veteran had job difficulties due to fatigue, stress and anxiety, confirmed a deterioration in function during the last two years, and assigned the Veteran a GAF score of 57.  See Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV) (GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

In a written statement received in October 2007, the Veteran reported that  he had had thoughts of suicide, difficulty concentrating and a tendency to want to be alone, enjoyed no pleasures except seeing his two sons, and needed VA counseling once weekly.  And during VA outpatient visits from September 2007 to October 2008, treatment providers assigned the Veteran GAF scores of 43 and 45 based on job stress and social isolation.  See DMS-IV (GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  They based these scores not only on the Veteran's PTSD, but also on his depression, then noted to result from his heart problems and prior surgery.

During a VA examination conducted in July 2008, a VA examiner noted social isolation but explained that the Veteran's PTSD caused no problems with his employment functions and that any such problems were related to his heart condition and the fact that his employer was in the process of determining whether such condition allowed him to continue driving.  The examiner assigned the Veteran a GAF score of 58.

On January 16, 2009, after having recently filed for retirement, a VA examiner evaluated the Veteran, noted that he continued to experience depression, which was a well-known risk after a heart attack, had declined in social functioning, assigned him a GAF score of 48 and found that his PTSD was not totally disabling but was causing deficiencies in judgment, thinking, family relations, work, mood and/or school.  

During the January 2009 VA examination, the examiner noted that the Veteran's prognosis was fair to good and depended, at least in part, on his ability to come to terms with life after retirement.  Later that year, the Veteran was diagnosed with esophageal cancer and this diagnosis and subsequent need for treatment exacerbated his mental health.  Indeed for years after retirement, the Veteran continued to report depression and also reported boredom and a lack of structure in life.  The Veteran continued undergoing individual and group therapy and during treatment visits, providers assigned GAF scores as low as 43, indicating serious symptoms.  

On November 21, 2011, during a VA examination, however, an examiner noted that the Veteran had reported an improved ability to tolerate social situations secondary to treatment.  She found that his PTSD was moderately impairing, both occupationally and socially.  She acknowledged that the Veteran had two separate psychiatric disorders, but indicated that, in certain cases, she could not distinguish which mental health symptoms resulted from each.  She also indicated that she agreed with prior VA examiners that, contemplating them all, the Veteran was not totally disabled due to such symptoms.  

Resolving doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating under DC 9411 have been met during the entire appellate period.  However, at no time have the criteria for a 100 percent schedular rating been met, as the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  The Veteran has maintained a relationship with his sons and goes to the Elk Lodge.  See VA examination reports, dated in August 2007 and November 2011.  He was employed on a full time basis until January 2009.  Although he has been unemployed since January 2009, the VA examiner in November 2011 concluded that his PTSD was only moderately impairing, both occupationally and socially.  The examiner stated that the Veteran's PTSD symptoms did not render him unemployable.  Thus, the criteria for a 100 percent schedular rating have not been met or approximated.

2.  Extraschedular

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

Here, the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD.  The 70 percent rating assigned the Veteran's PTSD contemplates not only the nature of his PTSD symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Thus, referral for extraschedular consideration is not warranted.  

B.  TDIU

The Veteran claims that his PTSD renders him unemployable, thereby raising a claim for a TDIU, a component of his claim for a higher initial rating for PTSD. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

A TDIU may be granted when a claimant's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  If a claimant has only one disability, however, this disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The Veteran in this case satisfies the percentage requirements noted above.  He is service connected for ischemic heart disease rated as 60 percent disabling, effective from October 31, 2012; PTSD, rated as 70 percent disabling, effective from July 18, 2005; diabetes mellitus, rated as 20 percent disabling, effective from December 18, 2008; tinnitus, rated as 10 percent disabling, effective from July18, 2005; peripheral neuropathy of both lower extremities, each rated as 10 percent disabling, effective from October 31, 2012; bilateral hearing loss, rated as 0 percent disabling, effective from July 18, 2005. 

The Veteran indicated that he last worked as a truck driver with the United States Postal Service on January 9, 2009, a fact subsequently dated medical evidence substantiates.  Thus, entitlement to a TDIU for the time period prior to January 10, 2009, is not warranted as the Veteran was gainfully employed.  Although there is some conflicting evidence of record, the Board resolves doubt in the Veteran's favor and finds that, as of January 10, 2009, his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The criteria for the assignment of a TDIU are therefore met. 


ORDER

An initial 70 percent rating for PTSD is granted.

Effective from January 10, 2009, entitlement to a TDIU is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


